Citation Nr: 1101059	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  10-39 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila,  
the Republic of the Philippines


THE ISSUE

Entitlement to the one-time payment from the Filipino Veterans 
Equity Compensation Fund.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

This appeal comes before the Board of Veterans' Appeals (Board) 
from a January 2010 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas in the 
service of the Armed Forces of the United States.


CONCLUSION OF LAW

The criteria for obtaining a one-time payment from the Filipino 
Veterans Equity Compensation Fund are not met.  38 U.S.C.A. § 
501(a) (West 2002 & West Supp. 2009); American Recovery and 
Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 
2009); 38 C.F.R. § 3.203 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist claimants in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

In some cases, however, the VCAA need not be considered because 
the issue presented is solely one of statutory interpretation 
and/or the claim is barred as a matter of law.  See Smith v. 
Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 
C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or 
discontinue assistance with regard to a claim requesting a 
benefit to which the claimant is not entitled as a matter of 
law).  This is such a case.  As discussed below, resolution of 
the claim is wholly dependent on interpretation of the applicable 
laws and regulations pertaining to basic eligibility for VA 
benefits.  The VCAA is therefore inapplicable and need not be 
considered in this case.  See Mason v. Principi, 16 Vet. App. 
129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); see also VAOPGCPREC 5-2004 (June 23, 2004).

To the extent that there remains an issue of fact regarding the 
appellant's status as a veteran for VA purposes, the Board notes 
the VA has provided assistance in submitting his pertinent 
details to the National Personnel Records Center (NPRC) in an 
attempt to verify his eligibility for compensation.  There is no 
further assistance that would reasonably be expected to aid in 
deciding the claim.  

II.  Analysis

Under the American Recovery and Reinvestment Act, a new one-time 
benefit is provided for certain Philippine veterans to be paid 
from the "Filipino Veterans Equity Compensation Fund."  American 
Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted 
February 17, 2009).  Payments for eligible persons will be either 
in the amount of $9,000 for non-United States citizens, or 
$15,000 for United States citizens.

For eligible persons who accept a payment from the Filipino 
Veterans Equity Compensation Fund, such payment "shall constitute 
a complete release of any claim against the United States by 
reason of [such] service..."  However, nothing in the act 
"prohibit[s] a person from receiving any benefit (including 
health care, survivor, or burial benefits) which the person would 
have been eligible to receive based on laws in effect as of the 
day before the date of the enactment of this Act."

Section 1002 addresses Payments to Eligible Persons Who Served in 
the United States Armed Forces in the Far East during World War 
II.  Section 1002 (d) provides that an eligible person is any 
person who--(1) served--(A) before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the Armed 
Forces of the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in Chief, 
Southwest Pacific Area, or other competent authority in the Army 
of the United States; or (B) in the Philippine Scouts under 
section 14 of the Armed Forces Voluntary Recruitment Act of 1945 
(59 Stat. 538); and (2) was discharged or released from service 
described in paragraph (1) under conditions other than 
dishonorable.

In this case, the RO submitted the appellant's information, 
including name, date of birth, place of birth, dates of service, 
and branch of service to the National Personnel Records Center 
(NPRC) for verification.  The RO also submitted documentation 
from the Philippines Veterans Affairs Office, Adjutant General's 
Office, and a Certification of service from the Armed Forces of 
the Philippines.  The NPRC certified that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the United 
States Armed Forces.  

The appellant did not submit a DD Form 214, a Certification of 
Release or Discharge from Active Duty, or an original Certificate 
of Discharge in accordance with 38 C.F.R. § 3.203(a)(1).  The 
documentation from the Philippines Adjutant General, Armed Forces 
of the Philippines, and Philippines Veterans Affairs Office, 
submitted by the appellant, fail to satisfy the requirements of 
38 C.F.R. § 3.203 as acceptable proof of service, as they are not 
official documents of the appropriate United States service 
department, but rather documents from the Philippine government.  
As such, those documents may not be accepted by the Board as 
verification of service for the purpose of determining 
eligibility for VA benefits, including the one-time payment from 
the Filipino Veterans Equity Compensation Fund. 

In sum, the NPRC has certified that the appellant had no service 
as a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States Armed 
Forces.  This verification is binding on VA such that VA has no 
authority to change or amend the finding.  Duro v. Derwinski, 2 
Vet App. 530, 532 (1992).  Recognition of service by the 
Philippine Government is not sufficient for benefits administered 
by VA.  This department is bound to follow the certifications by 
the service departments with jurisdiction over United States 
military records.

Based upon the record in this case, the appellant had no 
qualifying service.  The appellant therefore does meet the basic 
eligibility criteria for establishing entitlement to the one-time 
payment from the Filipino Veterans Equity Compensation Fund.


ORDER

Basic eligibility for a one-time payment from the Filipino 
Veterans Equity Compensation Fund is denied. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


